
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.27


EXECUTION COPY

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into by and between
Tom McInerney ("Executive") and USA Interactive, a Delaware corporation (the
"Company"), and is effective as of the closing of the transactions contemplated
by the Agreement and Plan of Merger by and among USA Interactive, T Merger Corp
and Ticketmaster, dated as of October 9, 2002, whereby Ticketmaster will become
a wholly owned subsidiary of the Company (the "Effective Date").

        WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.

        NOW, THEREFORE, in consideration of the mutual agreements hereinafter
set forth, Executive and the Company have agreed and do hereby agree as follows:

        1A.    EMPLOYMENT.    The Company agrees to employ Executive as
President, Electronic Retailing, and Executive accepts and agrees to such
employment. Executive shall be responsible for overseeing the operations of
business units as identified by the Company as part of Electronic Retailing,
including initially HSN and related TV, Web and catalog businesses (the
"Responsibilities"). During Executive's employment with the Company, Executive
shall do and perform all services and acts necessary or advisable to fulfill the
duties and responsibilities as are commensurate and consistent with Executive's
position and shall render such services on the terms set forth herein. During
Executive's employment with the Company, Executive shall report directly to the
Company's Chief Executive Officer or such person(s) as from time to time may be
designated by the Company (hereinafter referred to as the "Reporting Officer").
Executive shall have such powers and duties with respect to the Company as may
reasonably be assigned to Executive by the Reporting Officer, to the extent
consistent with Executive's position and status. Executive agrees to devote all
of Executive's working time, attention and efforts to the Company and to perform
the duties of Executive's position in accordance with the Company's policies as
in effect from time to time. Executive's principal places of employment shall be
the Company's offices located in New York, New York and HSN's offices in St.
Petersburg, Florida.

        2A.    TERM OF AGREEMENT.    The term ("Term") of this Agreement shall
commence on the Effective Date and shall continue until terminated by the
parties, including in accordance with the provisions of Section 1 of the Terms
and Conditions attached hereto.

        3A.    COMPENSATION.    

        (a)    BASE SALARY.    During the Term, the Company shall pay Executive
an annual base salary of $450,000 (the "Base Salary"), payable in equal biweekly
installments or in accordance with the Company's payroll practice as in effect
from time to time. For all purposes under this Agreement, the term "Base Salary"
shall refer to Base Salary as in effect from time to time.

        (b)    DISCRETIONARY BONUS.    During the Term, Executive shall be
eligible to receive discretionary annual bonuses, except as otherwise provided
in paragraph 1(d) of the Terms and Conditions.

        (c)    RESTRICTED STOCK.    In consideration of Executive's entering
into this agreement and as an inducement for Executive to join the Company,
Executive shall be granted 50,000 restricted shares of common stock of the
Company (the "Restricted Stock"), pursuant to the 2000 Stock and Annual
Incentive Plan and a restricted stock agreement thereunder ("Restricted Stock
Agreement"), subject to the approval of the Compensation Committee of the Board
of Directors of the Company (the "Compensation Committee"). The date of grant of
the Restricted Stock shall

--------------------------------------------------------------------------------




be the later of (x) the Effective Date and (y) the date on which the grant is
approved by the Compensation Committee. The Restricted Stock will be subject to
such performance conditions as the Compensation Committee determines are
appropriate and advisable to meet the conditions of Section 162(m) of the
Internal Revenue Code as currently in effect, as such performance conditions
shall be reflected in the minutes of the meeting of the properly constituted
Compensation Committee under Section 162(m) considering such performance
conditions. The performance conditions of Executive's Restricted Stock will be
no less favorable to Executive than the performance conditions made applicable
by the Compensation Committee to any restricted stock award granted to other
similarly situated executive officers of the Company proximate to the Effective
Date (e.g. in December 2002 and/or January or February 2003). Any recommendation
the Company may make to the Compensation Committee with respect to the
performance conditions shall be mutually acceptable to the Company and
Executive, and after being established cannot be subsequently altered without
also being mutually acceptable to the Company and Executive. The Restricted
Stock shall vest and no longer be subject to any restriction on the third
anniversary of the Effective Date, subject to the satisfaction of the
performance conditions and Executive's continued employment through such date;
provided, however, that in the event (i) the Executive is terminated by the
Company without Cause (as defined herein) or (ii) Executive resigns from his
position for Good Reason (as defined herein) on any day of the calendar year
other than the last day of the Company's taxable year in any given year, all of
the above-referenced Restricted Stock shall immediately vest as of the date of
Executive's termination as provided in paragraph 1(d) of the Terms and
Conditions. For the avoidance of doubt, in the event Executive (i) resigns from
his position for Good Reason on any day of the calendar year other than the last
day of the Company's taxable year in any given year or (ii) is terminated by the
Company without Cause, the Restricted Stock shall vest as provided in
paragraph 1(d) of the Terms and Conditions without regard to whether the
performance conditions have or have not been met. This Agreement shall prevail
in the event of any ambiguity or conflict between the Restricted Stock Agreement
and the terms of the grant of Restricted Stock set forth herein.

        (d)    BENEFITS.    From the Effective Date through the date of
termination of Executive's employment with the Company for any reason, Executive
shall be entitled to participate in any welfare, health and life insurance and
pension benefit and incentive programs as may be adopted from time to time by
the Company on the same basis as that provided to similarly situated employees
of the Company. Without limiting the generality of the foregoing, Executive
shall be entitled to the following benefits:

        (i)    Reimbursement for Business Expenses.    During the Term, the
Company shall reimburse Executive for all reasonable and necessary expenses
(including reasonable costs of commercial air travel incurred in commuting on a
regular basis between New York, New York and Tampa, Florida) incurred by
Executive in performing Executive's duties for the Company, on the same basis as
similarly situated employees and in accordance with the Company's policies as in
effect from time to time. The Company or its affiliates shall reimburse
Executive (including any income taxes associated in connection therewith) for
reasonable rental expenses up to $3,000 per month for Executive's apartment in
Tampa, Florida; provided, however, Executive agrees the Company or its
affiliates may rent same apartment directly if such structure is in the
Company's financial interest.

        (ii)    Relocation.    Except as otherwise prohibited by applicable laws
or regulations, the Company shall reimburse Executive for his reasonable
expenses relating to relocating himself and his family from California to New
York as provided in the Company's relocation policies as of the date hereof for
senior executives.

2

--------------------------------------------------------------------------------




        (iii)    Vacation.    During the Term, Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company applicable to similarly situated employees of the Company generally.

        4A.    NOTICES.    All notices and other communications under this
Agreement shall be in writing and shall be given by first-class mail, certified
or registered with return receipt requested or hand delivery acknowledged in
writing by the recipient personally, and shall be deemed to have been duly given
three days after mailing or immediately upon duly acknowledged hand delivery to
the respective persons named below:


If to the Company:
USA Interactive
 
152 West 57th Street, 42nd Floor
New York, NY 10019
Attention:    General Counsel



If to Executive:
c/o Home Shopping Network
 
One HSN Drive
 
St. Petersburg, FL 33729

Either party may change such party's address for notices by notice duly given
pursuant hereto.

        5A.    GOVERNING LAW; JURISDICTION.    This Agreement and the legal
relations thus created between the parties hereto shall be governed by and
construed under and in accordance with the internal laws of the State of New
York without reference to the principles of conflicts of laws. Any and all
disputes between the parties which may arise pursuant to this Agreement will be
heard and determined before an appropriate federal court in New York, or, if not
maintainable therein, then in an appropriate New York state court. The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this Agreement, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.

        6A.    COUNTERPARTS.    This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. Executive expressly
understands and acknowledges that the Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to "this
Agreement" or the use of the term "hereof" shall refer to this Agreement and the
Terms and Conditions attached hereto, taken as a whole.

        7A.    APPROVALS.    This Agreement is subject to the approval of the
Company's Compensation Committee of the Board of Directors and is only binding
upon such approval having been obtained.

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
and delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on                         .

    USA INTERACTIVE
 
 


--------------------------------------------------------------------------------

By:
Title:


    THOMAS J. McINERNEY
 
 


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

TERMS AND CONDITIONS

        1.    TERMINATION OF EXECUTIVE'S EMPLOYMENT.    

        (a)    DEATH.    In the event Executive's employment hereunder is
terminated by reason of Executive's death, the Company shall pay Executive's
designated beneficiary or beneficiaries, within 30 days of Executive's death in
a lump sum in cash, Executive's Base Salary through the end of the month in
which death occurs and any Accrued Obligations (as defined in paragraph 1(f)
below).

        (b)    DISABILITY.    If, as a result of Executive's incapacity due to
physical or mental illness ("Disability"), Executive shall have been absent from
the full-time performance of Executive's duties with the Company for a period of
four consecutive months and, within 30 days after written notice is provided to
Executive by the Company (in accordance with Section 4A hereof), Executive shall
not have returned to the full-time performance of Executive's duties,
Executive's employment under this Agreement may be terminated by the Company for
Disability. During any period prior to such termination during which Executive
is absent from the full-time performance of Executive's duties with the Company
due to Disability, the Company shall continue to pay Executive's Base Salary at
the rate in effect at the commencement of such period of Disability, offset by
any amounts payable to Executive under any disability insurance plan or policy
provided by the Company. Upon termination of Executive's employment due to
Disability, the Company shall pay Executive within 30 days of such termination
(i) Executive's Base Salary through the end of the month in which termination
occurs in a lump sum in cash, offset by any amounts payable to Executive under
any disability insurance plan or policy provided by the Company; and (ii) any
Accrued Obligations (as defined in paragraph 1(f) below).

        (c)    TERMINATION FOR CAUSE.    The Company may terminate Executive's
employment under this Agreement for Cause at any time prior to the expiration of
the Term. As used herein, "Cause" shall mean: (i) the plea of guilty or nolo
contendere to, or conviction for, the commission of a felony offense by
Executive; provided, however, that after indictment, the Company may suspend
Executive from the rendition of services, but without limiting or modifying in
any other way the Company's obligations under this Agreement; (ii) a material
breach by Executive of a fiduciary duty owed to the Company; (iii) a material
breach by Executive of any of the covenants made by Executive in Section 2
hereof; or (iv) the willful or gross neglect by Executive of the material duties
required by this Agreement; provided, however, that other than in this
paragraph 1(c)(i) above, Executive shall have the opportunity to cure any such
material breach, to the extent curable, within thirty (30) days from receipt by
Executive of the Company's written notice of such alleged breach as provided in
paragraph 2(g) below. In the event of Executive's termination for Cause, this
Agreement shall terminate without further obligation by the Company, except for
the payment of any Accrued Obligations (as defined in paragraph 1(f) below).

        (d)    RESIGNATION; TERMINATION BY THE COMPANY OTHER THAN FOR DEATH,
DISABILITY OR CAUSE.    If Executive resigns his position with the Company for
any reason after June 30, 2003 after having providing notice to the Company
90 days in advance of the resignation date of his intention to resign (provided
that Executive shall only give notice to the Company as soon as practicable
under the circumstances in the event of Executive's Disability (as defined
above) or if due to the need by Executive to give timely care to a family
member), (i) the Company shall pay Executive within 30 days of Executive's last
day of employment the Base Salary and any other Accrued Obligations (as provided
in paragraph 1(e) below) through the last day of Executive's employment;
(ii) any restricted stock and stock options Executive has been granted on or
before May 31, 2002 by the Company or Ticketmaster and/or Ticketmaster
Online-Citysearch, Inc., as the case may be, shall continue to vest until the
date that is eighteen (18) months from Executive's date of resignation (the "End
Date"); (iii) Executive's right to exercise such vested stock options (including
those vested as of the last day of employment and those vesting pursuant to this
paragraph 1(d)(ii) above) shall be extended through the End Date, after which
time such options shall terminate, provided that in the case of stock options
vesting in the immediate three (3) months prior to the End Date, Executive shall
have three (3) months to

--------------------------------------------------------------------------------




exercise such stock options from the applicable vesting date; (iv) Executive
shall be paid a bonus for fiscal 2002 (to the extent not already paid) based on
comparable Ticketmaster executives; and (v) Executive shall be eligible to
receive a discretionary annual bonus for fiscal 2003 (or the applicable fiscal
year, as the case may be) pro rated through the resignation date (collectively
(i) through (v) above, the "Resignation Rights").

        The Company shall give Executive three (3) months advance notice if
Executive's employment is to be terminated by the Company for any reason other
than Death, Disability, or Cause. If (A) after having provided Executive three
(3) months advance notice, Executive's employment is terminated by the Company
for any reason other than Executive's death or Disability or for Cause,
(B) Executive resigns from his position on any day of the calendar year other
than the last day of the Company's taxable year in any given year as a result of
a material diminution in Responsibilities as provided in Section 1A above or
Base Salary (provided that Executive has provided the Company written notice
30 days in advance as provided in paragraph 2(g) below), or (C) the Company
materially breaches this Agreement and the cause of the breach or alleged breach
is not outside the Company's control and (i) the Company fails to cure such
breach or alleged breach within 30 days of Executive having provided the Company
written notice alleging such breach as provided in paragraph 2(g) below or
(ii) in the case of an alleged breach of a type that would require more time to
cure, within 90 days of Executive having provided the Company written notice
(this paragraph 1(d)(C) each and together with paragraph 1(d)(B) above, "Good
Reason"), then Executive shall be entitled to the above Resignation Rights plus
Executive shall be entitled to accelerated vesting of 100% of the Restricted
Stock granted to him pursuant to Section 3A(c) above and, notwithstanding and in
lieu of paragraph 1(d)(v) above, Executive shall further be entitled to a bonus
based on comparable USA executives for fiscal 2003 (or the applicable fiscal
year, as the case may be) pro rated through the termination date (together with
the Resignation Rights, the "Good Reason Resignation Rights"). For the avoidance
of doubt, were Executive to resign after June 30, 2003 for reasons that
constitute Good Reason, Executive would be entitled to the Good Reason
Resignation Rights, which include the Resignation Rights (as modified herein)
but are not in addition to such Resignation Rights (i.e., Resignation Rights are
included but are not double counted). Notwithstanding any provision herein to
the contrary, for the avoidance of doubt the parties agree that the designation
by the Company of a new Reporting Officer shall not constitute a material
diminution in Executive's Responsibilities, provided Executive continues to
oversee the operations of business units identified by the Company as part of
Electronic Retailing.

        (e)    ACCRUED OBLIGATIONS.    As used in this Agreement, "Accrued
Obligations" shall mean the sum of (i) any portion of Executive's Base Salary
through the date of death or termination of employment for any reason, as the
case may be, which has not yet been paid; and (ii) any compensation previously
earned but deferred by Executive (together with any interest or earnings
thereon) that has not yet been paid.

        2.    CONFIDENTIAL INFORMATION; NON-SOLICITATION; AND PROPRIETARY
RIGHTS.    

        (a)    CONFIDENTIALITY.    Executive acknowledges that while employed by
the Company Executive will occupy a position of trust and confidence. Executive
shall not, except as may be required to perform Executive's duties hereunder or
as required by applicable law, without limitation in time or until such
information shall have become public other than by Executive's unauthorized
disclosure, disclose to others or use, whether directly or indirectly, any
Confidential Information regarding the Company or any of its subsidiaries or
affiliates. "Confidential Information" shall mean information about the Company
or any of its subsidiaries or affiliates, and their clients and customers that
is not disclosed by the Company or any of its subsidiaries or affiliates for
financial reporting purposes and that was learned by Executive in the course of
employment by the Company or any of its subsidiaries or affiliates, including
(without limitation)

2

--------------------------------------------------------------------------------

any proprietary knowledge, trade secrets, data, formulae, information and client
and customer lists and all papers, resumes, and records (including computer
records) of the documents containing such Confidential Information. Executive
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company and its subsidiaries or affiliates, and that
such information gives the Company and its subsidiaries or affiliates a
competitive advantage. Executive agrees to deliver or return to the Company, at
the Company's request at any time or upon termination or expiration of
Executive's employment or as soon thereafter as possible, all documents,
computer tapes and disks, records, lists, data, drawings, prints, notes and
written information (and all copies thereof) furnished by the Company and its
subsidiaries or affiliates or prepared by Executive in the course of Executive's
employment by the Company and its subsidiaries or affiliates. As used in this
Agreement, "subsidiaries" and "affiliates" shall mean any company controlled by,
controlling or under common control with the Company.

        (b)    CONSULTING SERVICES.    During the twenty-four (24) month period
commencing immediately upon the termination of Executive's employment for any
reason (other than Executive's death or if Executive is unable to work for any
employer during the twenty-four (24) month period due to Disability) (the
"Consulting Period"), Executive shall be available for consultation with the
Company and its subsidiaries and affiliates concerning their general operations
and the industries in which they engage in business. In addition, during the
Consulting Period, Executive will aid, assist and consult with the Company and
its subsidiaries and affiliates with respect to their dealings with clients and
the enhancement of their recognition and reputation. During the Consulting
Period, Executive shall devote such time and energies to the affairs of the
Company and its subsidiaries and affiliates as may be reasonably required to
carry out his duties hereunder without jeopardizing Executive's then full-time,
non-Company business employment opportunities; provided, however, that Executive
shall not be obligated to devote more than 50 hours per year to the performance
of such duties. In consideration of Executive's consulting services, and in
consideration of Executive's covenants contained in this Section 2, the Company
shall pay to Executive $10,000 during each full year of the Consulting Period,
payable in equal monthly installments. The Company further agrees to reimburse
Executive for all reasonable and necessary business expenses incurred by
Executive in the performance of his consulting services in accordance with the
Company's reimbursement policy, including, without limitation, the submission of
supporting evidence as reasonably required by the Company.

        (c)    NON-COMPETITION.    During the Term and during the Consulting
Period, Executive shall not, without the prior written consent of the Company,
directly or indirectly engage in or assist any activity which is the same as,
similar to or competitive with the Company's Businesses (as defined below)
(other than on behalf of the Company or its subsidiaries or affiliates)
including, without limitation, whether such engagement or assistance is an
officer, director, proprietor, employee, partner, investor (other than (i) as a
holder of less than 5% of the outstanding capital stock of a publicly traded
corporation or (ii) a passive investor in an investment fund or similar
arrangement that holds multiple investments, provided Executive's effective
economic interest in any one activity that is similar to or competitive with the
Company's Businesses shall not exceed 5% of the economic or voting interest of
such activity), guarantor, consultant, advisor, agent, sales representative or
other participant, anywhere in the world that the Company or any of its
subsidiaries or affiliates has been engaged. The Company's Businesses are
defined as (a) the business units of the Company as identified by the Company as
part of Electronic Retailing, the operations of which Executive is responsible
for overseeing, including initially HSN and related TV, Web and catalog
businesses, (b) in connection with Executive's previous position as Executive
Vice President and Chief Financial Officer of Ticketmaster, the principal
businesses of Ticketmaster as of the Effective Date, including but not limited
to (i) the computerized sale of tickets for sporting, theatrical, live
theatrical, musical or any other events on behalf of various third party venues
and promoters through distribution channels currently being utilized by
Ticketmaster or any of its

3

--------------------------------------------------------------------------------




subsidiaries or affiliates, (ii) the operation of Internet websites known as
"city guides" which primarily provide local information and build and/or host
infosites for small businesses in a searchable database format, (iii) the sale
of software/systems to movie theatre exhibitors for ticketing operations, and
(iv) the operation of Internet websites which primarily provide classified
matchmaking personals, and (c) upon the close of the transaction, Entertainment
Publications, Inc. Notwithstanding paragraph 2(c)(b)(i) above, the parties agree
Executive shall be entitled to work or consult with any business which sells
tickets for its own benefit only as part of its primary business (eg, sports
teams, arenas, theatrical and movie production companies).

        (d)    NON-SOLICITATION OF EMPLOYEES.    Executive recognizes that he
will possess confidential information about other employees of the Company and
its subsidiaries or affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
suppliers to and customers of the Company and its subsidiaries or affiliates.
Executive recognizes that the information he will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by Executive because of
Executive's business position with the Company. Executive agrees that, during
the Term (and for a period of twenty-four (24) months beyond the expiration of
the Term), Executive will not, directly or indirectly, solicit or recruit any
employee of the Company or any of its subsidiaries or affiliates for the purpose
of being employed by Executive or by any business, individual, partnership,
firm, corporation or other entity on whose behalf Executive is acting as an
agent, representative or employee and that Executive will not convey any such
confidential information or trade secrets about other employees of the Company
or any of its subsidiaries or affiliates to any other person except within the
scope of Executive's duties hereunder.

        (e)    PROPRIETARY RIGHTS; ASSIGNMENT.    All Executive Developments
shall be made for hire by the Executive for the Company or any of its
subsidiaries or affiliates. "Executive Developments" means any idea, discovery,
invention, design, method, technique, improvement, enhancement, development,
computer program, machine, algorithm or other work or authorship that
(i) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (ii) results from or is suggested by any
undertaking assigned to the Executive or work performed by the Executive for or
on behalf of the Company or any of its subsidiaries or affiliates, whether
created alone or with others, during or after working hours. All Confidential
Information and all Executive Developments shall remain the sole property of the
Company or any of its subsidiaries or affiliates. The Executive shall acquire no
proprietary interest in any Confidential Information or Executive Developments
developed or acquired during the Term. To the extent the Executive may, by
operation of law or otherwise, acquire any right, title or interest in or to any
Confidential Information or Executive Development, the Executive hereby assigns
to the Company all such proprietary rights. The Executive shall, both during and
after the Term, upon the Company's request, promptly execute and deliver to the
Company all such assignments, certificates and instruments, and shall promptly
perform such other acts, as the Company may from time to time in its discretion
deem necessary or desirable to evidence, establish, maintain, perfect, enforce
or defend the Company's rights in Confidential Information and Executive
Developments.

        (f)    COMPLIANCE WITH POLICIES AND PROCEDURES.    During the Term,
Executive shall adhere to the policies and standards of professionalism set
forth in the Company's Policies and Procedures as they may exist from time to
time.

        (g)    REMEDIES FOR BREACH.    Executive expressly agrees and
understands that Executive will notify the Company in writing of any alleged
breach of this Agreement by the Company, and the Company will have 30 days from
receipt of Executive's notice to cure any such breach. The Company expressly
agrees and understands that the Company will notify Executive in writing of

4

--------------------------------------------------------------------------------




any alleged breach by Executive of this Agreement and Executive's obligations
hereunder, and Executive will have 30 days from the receipt of Company's notice
to cure any such breach to the extent curable as provided in paragraph 1(c)
above. Executive expressly agrees and understands that the remedy at law for any
breach by Executive of this Section 2 will be inadequate and that damages
flowing from such breach are not usually susceptible to being measured in
monetary terms. Accordingly, it is acknowledged that upon Executive's violation
of any provision of this Section 2 the Company shall be entitled to obtain from
any court of competent jurisdiction immediate injunctive relief and obtain a
temporary order restraining any threatened or further breach as well as an
equitable accounting of all profits or benefits arising out of such violation.
Nothing in this Section 2 shall be deemed to limit the Company's remedies at law
or in equity for any breach by Executive of any of the provisions of this
Section 2, which may be pursued by or available to the Company.

        (h)    SURVIVAL OF PROVISIONS.    The obligations contained in this
Section 2 shall, to the extent provided in this Section 2, survive the
termination or expiration of Executive's employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 2 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.

        3.    TERMINATION OF PRIOR AGREEMENTS.    This Agreement constitutes the
entire agreement between the parties and terminates and supersedes any and all
prior agreements and understandings (whether written or oral) between the
parties (and, in the case of the Company, its subsidiaries and affiliates,
including Ticketmaster) with respect to the subject matter of this Agreement,
including but not limited to the Employment Agreement, dated as of June 1, 2002,
between Executive and Ticketmaster; provided, however, that this Agreement does
not terminate or supersede Executive's rights and obligations under pre-existing
stock option agreements and restricted stock agreements between Executive and
the Company and Executive and Ticketmaster and/or Ticketmaster
Online-Citysearch, Inc., as the case may be, which such agreements shall
continue in accordance with their terms except as specifically modified by
paragraph 1(d) above; provided, further, that Executive shall continue to avail
himself of such indemnification as he is entitled to under his prior employment
with Ticketmaster to the extent permitted by law and consistent with
Ticketmaster's policies. Executive acknowledges and agrees that neither the
Company nor anyone acting on its behalf has made, and is not making, and in
executing this Agreement, the Executive has not relied upon, any
representations, promises or inducements except to the extent the same is
expressly set forth in this Agreement. Executive hereby represents and warrants
that by entering into this Agreement, Executive will not rescind or otherwise
breach an employment agreement with Executive's current employer prior to the
natural expiration date of such agreement, other than the Employment Agreement,
dated as of June 1, 2002, between Executive and Ticketmaster.

        4.    ASSIGNMENT; SUCCESSORS.    This Agreement is personal in its
nature and none of the parties hereto shall, without the consent of the others,
assign or transfer this Agreement or any rights or obligations hereunder,
provided that, in the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of the Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder, and all references herein to the "Company" shall refer to
such successor.

5

--------------------------------------------------------------------------------


        5.    WITHHOLDING.    The Company shall make such deductions and
withhold such amounts from each payment and benefit made or provided to
Executive hereunder, as may be required from time to time by applicable law,
governmental regulation or order.

        6.    HEADING REFERENCES.    Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose. References to "this Agreement" or
the use of the term "hereof" shall refer to these Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.

        7.    WAIVER; MODIFICATION.    Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times. This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.
Notwithstanding anything to the contrary herein, neither the assignment of
Executive to a different Reporting Officer due to a reorganization or an
internal restructuring of the Company or its affiliated companies nor a change
in the title of the Reporting Officer (except as otherwise provided in
paragraph 1(d) above) shall constitute a modification or a breach of this
Agreement.

        8.    SEVERABILITY.    In the event that a court of competent
jurisdiction determines that any portion of this Agreement is in violation of
any law or public policy, only the portions of this Agreement that violate such
law or public policy shall be stricken. All portions of this Agreement that do
not violate any statute or public policy shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.

        9.    INDEMNIFICATION.    The Company shall indemnify and hold Executive
harmless for acts and omissions in Executive's capacity as an officer, director
or employee of the Company to the maximum extent permitted under applicable law;
provided, however, that neither the Company, nor any of its subsidiaries or
affiliates shall indemnify Executive for any losses incurred by Executive as a
result of acts described in Section 1(c) of this Agreement.

6

--------------------------------------------------------------------------------


ACKNOWLEDGED AND AGREED:

Date:

    USA INTERACTIVE
 
 


--------------------------------------------------------------------------------

By:
Title:


    THOMAS J. McINERNEY
 
 


--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.27

